DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the application filed on 3/11/2022.
3. 	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,311,806 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11 and 17 of Patent No: US 11,311,806 B2 teaches all the limitations of the instant applications except “providing a 3D view over a communication network to a gaming device utilized by the player, wherein the 3D view is based upon the group of trigger clips and is further based upon a location and a radius that are selected by the player”. However, it would been obvious to implement the current subject matter so 
the video game can monitor aspects of player interaction within the video game such that they can be reviewed to improve player performance in the future.

Instant Application
Patent No: US 11,311,806 B2
Claim 1. A device, comprising: a memory to store instructions; and a processor coupled to the memory, wherein responsive to executing the instructions, the processor performs operations comprising: 


detecting a current trigger during a video game; 
recording a trigger clip of game content for each perspective in a group of perspectives resulting in a group of trigger clips, wherein the group of perspectives is defined around an avatar controlled by a player of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective of the group of perspectives; and







providing a 3D view over a communication network to a gaming device utilized by the player, wherein the 3D view is based upon the group of trigger clips and is further based upon a location and a radius that are selected by the player.
Claim 1. A device, comprising: a memory to store instructions; and a processor coupled to the memory, wherein responsive to executing the instructions, the processor performs operations comprising: defining a group of perspectives around an avatar controlled by a player of a video game;
 detecting a current trigger during the video game; 
recording a trigger clip of game content for each perspective in the group of perspectives resulting in a group of trigger clips, each perspective of the group of perspectives corresponding to a viewpoint of the avatar for viewing a gameplay in a scene of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed by the avatar in the scene of the video game from a corresponding perspective of the group of perspectives, 
wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view for each perspective in the group of perspectives, and wherein the location and the radius are selected by the player; and
 providing the group of trigger clips over a communication network to a gaming device utilized by the player.
Claim 12. A non-transitory machine-readable medium comprising instructions, wherein responsive to executing the instructions, a processor performs operations comprising:




 identifying a current trigger during a video game in response to implementing machine learning techniques on game content including a group of perspective views of the game content; recording a trigger clip of the game content for each perspective view in the group of perspective views resulting in a group of trigger clips, each perspective view of the group of perspective views being associated with an avatar controlled by a player of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective view of the group of perspective views, 



wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view that are selected by the player; and providing the group of trigger clips to a group of gaming devices over a communication network, wherein each gaming device of the group of gaming devices controls aspects of the video game and has an association with the current trigger.
Claim 11. A non-transitory machine-readable medium comprising instructions, wherein responsive to executing the instructions, a processor performs operations comprising: accessing training game content; acquiring machine learning techniques to identify different triggers from different events from the training game content;
 identifying a current trigger during a video game in response to implementing the machine learning techniques on game content including a group of perspective views of the game content; recording a trigger clip of the game content for each perspective view in the group of perspective views resulting in a group of trigger clips, each perspective view of the group of perspective views being associated with an avatar controlled by a player of the video game and corresponding to a viewpoint of the avatar for viewing a gameplay in a scene of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed by the avatar in the scene of the video game from a corresponding perspective view of the group of perspective views, 
wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view for each perspective view in the group of perspective views, and wherein the location and the radius are selected by the player; and providing the group of trigger clips to a group of gaming devices over a communication network, wherein each gaming device of the group of gaming devices controls aspects of the video game and has an association with the current trigger.
Claim 18. A method, comprising: determining, by a processing system including a processor, a group of perspective views for a current trigger that is detected during a video game; recording, by the processing system, a trigger clip of game content for each perspective view in the group of perspective views resulting in a group of trigger clips, each perspective view in the group of perspective views being associated with an avatar controlled by a player of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective view of the group of perspective views, wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view that are selected by the player; and 











providing, by the processing system, the group of trigger clips to a group of gaming devices over a communication network.
Claim 17. A method, comprising: associating, by a processing system including a processor, each event in a group of events of a video game with each trigger type from a group of trigger types for the video game; detecting, by the processing system, a current trigger during the video game; determining, by the processing system, a group of perspective views for the current trigger; recording, by the processing system, a trigger clip of game content for each perspective view in the group of perspective views resulting in a group of trigger clips, each perspective view in the group of perspective views being associated with an avatar controlled by a player of the video game and corresponding to a viewpoint of the avatar for viewing a gameplay in a scene of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed by the avatar in the scene of the video game from a corresponding perspective view of the group of perspective views, wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view for each perspective view in the group of perspective views, and wherein the location and the radius are selected by the player; and 
providing, by the processing system, the group of trigger clips to a group of gaming devices over a communication network.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. 	Claims 1- 2, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al.(Pub No: 2013/0040730 A1 ) in view of  Perlman (Pub No: US 2011/0107220 A1).

Regarding claim 1. Barclay teaches a device, comprising: a memory to store instructions (Barclay [0065] memory for storage);
 and a processor coupled to the memory (Barclay [0065] and [0100] processor and memory for storage), wherein responsive to executing the
instructions, the processor performs operations comprising: detecting a current trigger during a video game (Barclay [0096] and [0118] Fig 8 detection individual wagering activity from the wagering game player account ,when the player can initiate play by using the player input device's buttons or touch screen which trigger a game interpreted as current trigger on for video game);
wherein the group of perspectives is defined around an avatar controlled by a player of the video game (Barclay [0083] Fig 4, group wagering video game defined by group member and player images (e.g., avatars, video images, etc.), interpreted as group of perspectives around avatar controlled by a game player ).
Barclay does not teach recording a trigger clip of game content for each perspective in a group of perspectives resulting in a group of trigger clips, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective of the group of perspectives; and providing a 3D view over a communication network to a gaming device utilized by the player, wherein the 3D view is based upon the group of trigger clips and is further based upon a location and a radius that are selected by the player.
However Perlman teaches recording a trigger clip of game content for each perspective in a group of perspectives resulting in a group of trigger clips (Perlman [0286] and [0287] 3D DVR enabled by activating the game that is about to replay the record game content resulting in game segment of clip operating in 3D interpreted as resulting in a group of trigger clips), wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective of the group of perspectives (Perlman [0258] and [0349] user clicks an activation button on their input device trigger the clip on the portion of video game, to play live game to full screen size which include the start activation trigger viewed from the group of views interpreted as trigger as viewed from the corresponding perspective of the group of perspectives).
providing a 3D view over a communication network to a gaming device utilized by the player, wherein the 3D view is based upon the group of trigger clips and is further based upon a location and a radius that are selected by the player (Perlman [0285 ], [0469] and [0519] Clips can also be "3D DVR" video segments from games that support such capability interpreted as providing a 3D view over a communication network to a gaming device utilized by the player, triggered by the video game application, a trigger signal is transmitted from the video game application used by any party is incapable of handling the 3D animation multiple hosting service locations can be used to provide over a large area interpreted as based upon a location and a radius that are selected by the player).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on user page.

Regarding claim 2. Barclay and Perlman teach the device of claim 1, and Perlman further teaches wherein the detecting of the current trigger comprises receiving user-generated input, and wherein the user-generated input indicates the current trigger and to record the group of trigger clips (Perlman [0286], [0287] and [0469] 3D DVR enabled by activating the game that is about to replay the record game content resulting in game segment of a trigger signal is transmitted from the video game application to the user's input device to automatically trigger the text entry application/applet interpreted as the user-generated input indicates the current trigger).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on user page.

Regarding claim 11. Barclay and Perlman teach the device of claim 1, and Perlman further teaches wherein the location is relative to a position of the avatar (Perlman [0292], [0469] and [0519] an avatar to drive the car, and then the user can take the car for a drive either on a race track, hosting service locations can be used to provide over a large area interpreted as location is relative to a position of the avatar ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on user page.

Regarding claim 18. Barclay teaches method, comprising:
determining, by a processing system including a processor (Barclay [0065] and [0100] processor and memory for storage interpreted as a processing system ), 
a group of perspective views for a current trigger that is detected during a video game(Barclay [0096] and [0118] Fig 8 detection individual wagering activity from the wagering game player account ,when the player can initiate play by using the player input device's buttons or touch screen which trigger a game interpreted as current trigger on for video game).
Barclay does not teach recording, by the processing system, a trigger clip of game content for each perspective view in the group of perspective views resulting in a group of trigger clips, each perspective view in the group of perspective views being associated with an avatar controlled by a player of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective view of the group of perspective views, wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view that are selected by the player; and
providing, by the processing system, the group of trigger clips to a group of gaming devices over a communication network.
However Perlman teaches recording, by the processing system, a trigger clip of game content for each perspective view in the group of perspective views resulting in a group of trigger clips(Perlman [0286] and [0287] 3D DVR enabled by activating the game that is about to replay the record game content resulting in game segment of clip operating in 3D interpreted as resulting in a group of trigger clips), each perspective view in the group of perspective views being associated with an avatar controlled by a player of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective view of the group of perspective views (Perlman [0283][0285] video game segment is viewed by game user and a game state sequence from the game that can be replayed and allows the user to change the camera viewpoint that support such capability interpreted as group of perspectives corresponding to a viewpoint for viewing a gameplay in a scene of the video game ), wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view that are selected by the player(Perlman [0258] and [0349] user clicks an activation button on their input device trigger the clip on the portion of video game, to play live game to full screen size which include the start activation trigger viewed from the group of views interpreted as trigger as viewed from the corresponding perspective of the group of perspectives); and
providing, by the processing system, the group of trigger clips to a group of gaming devices over a communication network(Perlman [0285 ], [0469] and [0519] Clips can also be "3D DVR" video segments from games that support such capability interpreted as providing a 3D view over a communication network to a gaming device utilized by the player, triggered by the video game application, a trigger signal is transmitted from the video game application used by any party is incapable of handling the 3D animation multiple hosting service locations can be used to provide over a large area interpreted as based upon a location and a radius that are selected by the player ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on user page.

Regarding claim 20. Barclay and Perlman teach the method of claim 18, and Perlman further teaches wherein the location is relative to a position of the avatar(Perlman [0292], [0469] and [0519] an avatar to drive the car, and then the user can take the car for a drive either on a race track, hosting service locations can be used to provide over a large area interpreted as location is relative to a position of the avatar).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Pearce by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on user page.

12. Claims 3-4, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al.(Pub No: 2013/0040730 A1 ) in view of  Perlman (Pub No: US 2011/0107220 A1) in further view Pearce (Pub No: US 2009/0131177 A1).

Regarding claim 3. Barclay and Perlman teach the device of claim 1, 
Barclay and Perlman do not teach wherein the detecting of the current trigger comprises implementing image recognition techniques on each portion of the game content associated with each trigger clip of the group of trigger clips to determine that an event occurred within at least one portion of the game content, and wherein the event comprises the current trigger.
However Pearce teaches wherein the detecting of the current trigger comprises implementing image recognition techniques on each portion of the game content associated with each trigger clip of the group of trigger clips to determine that an event occurred within at least one portion of the game content, and wherein the event comprises the current trigger ( Pearce [0067],[0122] and [0145] input as to what triggers are employed to group of video clips within the game interpreted group of trigger clips to determine that an event occurred within at least one portion of game content, wherein the event comprises the current trigger).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 4. Barclay and Perlman teach the device of claim 1, 
Barclay and Perlman do not teach wherein the detecting of the current trigger comprises: accessing historical game content; identifying a previous trigger within the historical game content; and determining the current trigger is a same type of trigger as the previous trigger.
However Pearce further teaches wherein the detecting of the current trigger comprises: accessing historical game content(Pearce [0121] and [0127] access of history of game content);
identifying a previous trigger within the historical game content; and
determining the current trigger is a same type of trigger as the previous trigger( Pearce [0008] and [0018 ] prior to trigger is same as type of trigger interpreted as current trigger is a same type of trigger as the previous trigger).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 6. Barclay and Perlman teach the device of claim 1, 
Barclay and Perlman do not teach wherein the current trigger comprises a trigger type, wherein the trigger type comprises kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition, or any combination thereof
However Pearce teaches wherein the current trigger comprises a trigger type, wherein the trigger type comprises kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition, or any combination thereof(Pearce [0144] and [0145] through trigger PC kills another PC via a "headshot", when multiple PCs are killed by a subject PC, when a subject PC is close to death, multiple live for game interpreted as trigger type comprises kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition)..
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 7. Barclay and Perlman teach the device of claim 1, and
Barclay and Perlman do not teach wherein the current trigger comprises a trigger type from a group of trigger types, and wherein the operations further comprise associating each event in a group of events of the video game with each trigger type from the group of trigger types.
However Pearce teaches wherein the current trigger comprises a trigger type from a group of trigger types, and wherein the operations further comprise associating each event in a group of events of the video game with each trigger type from the group of trigger types(Pearce [0018], [0066] and [0073] trigger type from group of triggers for video game in group of events).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 8. Barclay, Perlman and Pearce teach the device of claim 7, and Pearce further teaches wherein the associating each event in the group of events with each trigger type from the group of trigger types comprises receiving user-generated input, and wherein the user-generated input provides an indication of each event associated with each trigger type (Pearce [0008] and [0109] with user input, record and capture video clips related to game that an event has happened for which they desire a video record in a group of trigger clips interpreted as input indicates the current trigger and to record the group of trigger clips). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 9. Barclay, Perlman and Pearce teach the device of claim 7, and Pearce further teaches wherein the associating each event in the group of events with each trigger type from the group of trigger types comprises:
determining the group of events of the video game (Pearce [0012] and [0048] group of events of video games); and
associating each event in the group of events of the video game with each trigger type from the group of trigger types (Pearce [0018], [0066] and [0073] trigger type from group of triggers for video game in group of events interpreted as group of events of the video game with each trigger type from the group of trigger types).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 10. Barclay and Perlman teach the device of claim 1, 
Barclay and Perlman do not teach wherein the providing the group of trigger clips further comprises selecting a particular trigger clip from the group of trigger clips as a default trigger clip.
However Pearce teaches wherein the providing the group of trigger clips further comprises selecting a particular trigger clip from the group of trigger clips as a default trigger clip(Pearce [0107] and [ 0116] default video clip interpreted as trigger clip from the group of trigger clips as a default trigger clip).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 19. Barclay and Perlman teach the method of claim 18,
Barclay and Perlman do not teach wherein each perspective view comprises a panoramic view
However Pearce teaches wherein each perspective view comprises a panoramic view(Pearce [0121] video clip including a panoramic shot of all PCs involved in a quest or raid may be generated ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner

13.	Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (Pub No: 2017/0157512 A1) in view of Pearce (Pub No: US 2009/0131177 A1) in further view of Perlman (Pub No: US 2011/0107220 A1).

Regarding claim 12. Long teaches a non-transitory machine-readable medium comprising instructions, wherein responsive to executing the instructions, a processor performs operations (Long [0160] instruction executed by processor) comprising:
identifying a current trigger during a video game in response to implementing machine learning techniques on game content including a group of perspective views of the game content ( Long [0118] and [0134] triggering action in response to machine learning for video game interpreted as identifying a current trigger during a video game in response to implementing the machine learning techniques on game content).
Long does not teach recording a trigger clip of the game content for each perspective view in the group of perspective views resulting in a group of trigger clips, each perspective view of the group of perspective views being associated with an avatar controlled by a player of the video game, wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective view of the group of perspective views, wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view that are selected by the player.
However Perlman teaches recording a trigger clip of the game content for each perspective view in the group of perspective views resulting in a group of trigger clips (Perlman [0286] and [0287] 3D DVR enabled by activating the game that is about to replay the record game content resulting in game segment of clip operating in 3D interpreted as resulting in a group of trigger clips), each perspective view of the group of perspective views being associated with an avatar controlled by a player of the video game (Perlman [0283],[0285] and [0292] video game segment is viewed by game user and a game state sequence from the game the user chooses an avatar to drive the car as shown in Fig 21, that can be replayed and allows the user to change the camera viewpoint that support such ), wherein each trigger clip of the group of trigger clips is a portion of the game content that includes the current trigger as viewed in a scene of the video game from a corresponding perspective view of the group of perspective views ( Perlman [0283] and [0285] video game segment is viewed by game user and a game state sequence from the game that can be replayed and allows the user to change the camera viewpoint that support such capability interpreted as group of perspectives corresponding to a viewpoint for viewing a gameplay in a scene of the video game ) , wherein each trigger clip of the group of trigger clips is based upon a location and a radius for a 3D view that are selected by the player ( Perlman [0258] and [0349] user clicks an activation button on their input device trigger the clip on the portion of video game, to play live game to full screen size which include the start activation trigger viewed from the group of views interpreted as trigger as viewed from the corresponding perspective of the group of perspectives); and
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on User Page .
Long and Perlman do not teach providing the group of trigger clips to a group of gaming devices over a communication network, wherein each gaming device of the group of gaming devices controls aspects of the video game and has an association with the current trigger.
However Pearce teaches providing the group of trigger clips to a group of gaming devices over a communication network (Pearce [0048] and [0089] Fig 2, trigger event clip are grouped over the network to multiplayer game), wherein each gaming device of the group of gaming devices controls aspects of the video game and has an association with the current trigger (Pearce [0008] and [0109] with user input, record and capture video clips related to game that an event has happened for which they desire a video record in a group of trigger clips interpreted as group of gaming devices controls aspects of the video game and has an association with the current trigger).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long and Perlman by incorporating the teachings of Pearce.. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 13. Long, Perlman and Pearce teach the non-transitory machine-readable medium of claim 12, and Pearce further teaches wherein the current trigger comprises a trigger type, wherein the trigger type comprises one of kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition, or a combination thereof (Pearce [0144] and [0145] through trigger PC kills another PC via a "headshot", when multiple PCs are killed by a subject PC, when a subject PC is close to death, multiple live for game interpreted as trigger type comprises kill, hit, weapon fire, loss of life of current player, loss of life of another player, change in ammunition).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 14. Long, Perlman and Pearce teach the non-transitory machine-readable medium of claim 12, and Long further teaches wherein the identifying the current trigger comprises implementing image recognition techniques (Long [0113] and [0118] image recognition techniques interpreted as image recognition techniques on the trigger clip ).

Regarding claim 15. Long, Perlman and Pearce teach the non-transitory machine-readable medium of claim 12, and Pearce further teaches wherein the identifying the current trigger comprises analyzing game action during a same time period as each trigger clip of the group of trigger clips (Pearce[0103] and [0116] game action during equal to time as trigger clip interpreted as analyzing game action during a same time period as the trigger clip).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 16. Long, Perlman and Pearce teach the non-transitory machine-readable medium of claim 12, and Pearce further teaches wherein the identifying the current trigger comprises selecting panoramic views by analyzing game action during a same time period as each trigger clip of the group of trigger clips (Pearce[0103] and [0116] game action during equal to time as trigger clip interpreted as analyzing game action during a same time period as the trigger clip).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long and Perlman by incorporating the teachings of Pearce. Doing so provides an automatic option, users need not perform any additional steps. The video clips or video reels are automatically shared or uploaded with little or no user intervention. Using such an automatic feature, users may be assured that their video clips and video reels are available for viewing by others in a particularly convenient manner.

Regarding claim 17. Long, Perlman and Pearce teach the non-transitory machine-readable medium of claim 12, wherein the location is relative to a position of the avatar(Perlman [0292], [0469] and [0519] an avatar to drive the car, and then the user can take the car for a drive either on a race track, hosting service locations can be used to provide over a large area interpreted as location is relative to a position of the avatar ). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Long and Pearce by incorporating the teachings of Perlman. Doing so users progress through games, they will achieve differing skill levels. The games played will report the accomplishments to the service control system, and these skill levels will be shown on user page.

14. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al. (Pub No: 2013/0040730 A1 ) in view of  Perlman (Pub No: US 2011/0107220 A1) in further view of Long et al. (Pub No: 2017/0157512 A1). 

Regarding claim 5. Barclay and Perlman teach the device of claim 1,
Barclay and Perlman do not teach the wherein the detecting of the current trigger comprises: accessing training game content;
acquiring machine learning techniques to identify different triggers from different events from the training game content; and
identifying the current trigger in response to implementing the machine learning techniques on the portion of the game content.
However Long teaches wherein the detecting of the current trigger comprises:
accessing training game content (Long [0086] and [0134] accessing training game data); acquiring machine learning techniques to identify different triggers from different events from the training game content (Long [0110] and [0134] machine learning trigger of gaming video event by using training play data and viewer feedbacks ); and identifying the current trigger in response to implementing the machine learning techniques on the portion of the game content ( Long [0118] and [0134] triggering action in response to machine learning for video game ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Barclay and Perlman by incorporating the teachings of Long. Doing so the system provides minimal data transmission overheads and easily identifies players planning to do within a game; thus eliminating any need for custom software installation on a client side, and increasing the flexibility of delivery of the service (software-as-a-service), and increases user satisfaction and ease of use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455